     AARON D. FORD
1
       Attorney General
2    VIVIENNE RAKOWSKY
       Deputy Attorney General
3    Nevada Bar No. 009160
     555 E. Washington Avenue
4    Suite 3900
     Las Vegas, Nevada 89101
5
     (702) 486-3103
6    (702) 486-3416 (fax)
     VRakowsky@ag.nv.gov
7    PETER KEEGAN
       Deputy Attorney General
8    Nevada Bar No. 12237
     100 N. Carson Street
9
     Carson City, Nevada 89701
10   (775) 684-1153
     (775) 684-1156 (fax)
11   PKeegan@ag.nv.gov
     Attorneys State Defendants
12

13

14                                UNITED STATES DISTR ICT COURT

15                                       DISTRICT OF NEVADA

16    HELEN ARMSTRONG,                                   Case No. 2:17-cv-02528-APG-CWH

17             Plaintiff(s),

18    vs.

19    TERRY REYNOLDS, in his individual capacity
      and as Deputy Director of Nevada Department
20    of Business and Industry; STEVE GEORGE, in
      his individual capacity and as an Administrator
21    of the Nevada Division of Industrial Relations;
      JESS LANKFORD, in his individual capacity
22    and as Chief Administrative Officer of Nevada
      OSHA; and LARA PELLEGRINI, in her
23    individual capacity and as Whistleblower Chief
      Investigator of Nevada OSHA; DOES I through
24    X, unknown individuals, and ROES XI through
      XX, entities, government agencies, corporations,
25    or other companies and/or businesses currently
      unknown,
26
               Defendant(s).
27
                  STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
28          DEFENDANTS’ RENEWED MOTION TO STRIKE TRANSCRIPTS OF UNLAWFUL
                               TELEPHONE RECORDINGS


30                                               Page 1 of 2
1          IT IS HEREBY STIPULATED AND AGREED by and between DEFENDANTS

2    TERRY REYNOLDS, Deputy Director of Nevada Department of Business and Industry; STEVE

3    GEORGE, Administrator of the Nevada Division of Industrial Relations; JESS LANKFORD, Chief

4    Administrative Officer of Nevada OSHA; and LARA PELLEGRINI, Whistleblower Chief Investigator

5    of Nevada OSHA (collectively the “State Defendants”), by and through counsel, Aaron D. Ford,

6    Attorney General, Deputy Attorney General Vivienne Rakowsky, Deputy Attorney General

7    Peter Keegan, and PLAINTIFF HELEN ARMSTRONG, by and through counsel, Joel F.

8    Hansen of Hansen & Hansen, LLC., that:

9          1) The date for Plaintiff to respond to the Defendants’ Renewed Motion to Strike

10            Transcripts of Unlawful Telephone Recordings (ECF No. 87) will be continued to

11            July 16, 2019; and

12         2) State Defendants then have until August 6, 2019 to reply to the Plaintiff’s

13            response.

14         This Stipulation is entered into this 3rd day of July, 2019.

15
     HANSEN & HANSEN, LLC                        AARON D. FORD, Attorney General
16
     /s/ JOEL F. HANSEN                          /s/ VIVIENNE RAKOWSKY
17
     JOEL F. HANSEN, ESQ.                        VIVENNE RAKOWSKY
18   Nevada Bar No.: 1876                        Deputy Attorney General
     9030 W. Cheyenne Ave., #210                 Nevada Bar No.: 009160
19
     Las Vegas, Nevada 89129                     555 E. Washington Avenue, Suite 3900
20   (702) 906-1300                              Las Vegas, Nevada 89101
     Attorneys for Plaintiff                     (702) 486-3103
21                                               Attorneys for Defendants
22
                                               ORDER
23         IT IS SO ORDERED.
                                     July
           DATED this 5 __day of _________________, 2019.
24

25                                          _______________________________________
                                            UNITED STATES MAGISTRATE JUDGE
26

27

28


30                                           Page 2 of 2
